DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–6 and 8–19 are pending for examination in a reply filed on 11/20/2020.  Claims 7 and 20 have been cancelled.

Examiner Notes
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Matzek et al., US 2017/0012903 A1 (“Matzek”).
	(B)	Lee, US 2017/0286523 A1.
	
Matzek and Lee are cited in the previous Office action.

Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–6 and 8–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Matzek in view of (B) Lee.
See “References Cited” section, above, for full citations of references.

claim 1, (A) Matzek teaches/suggests the invention substantially as claimed, including:
“A method for attaching a storage volume to a virtual machine, the method comprising: ...
if migration of the virtual machine is permitted, migrating the virtual machine from a first host computer on which the virtual machine is running to a second host computer to allow the attachment of the storage volume to the virtual machine”
(Fig. 7, step 212: migrate one or more virtual machines to alternate fabric and/or storage technology;
¶¶ 30 and 33: migrating at least one virtual machine that utilizes a first fabric among the plurality of fabrics to use a second fabric among the plurality of fabrics
¶ 57: migrating virtual machines from one fabric to another;
¶ 88: select one type of fabric or storage access technology only when another type of fabric or storage access technology is over capacity or otherwise unavailable;
¶ 102: if a configuration setting for a virtual machine specifies an alternative storage access technology (e.g., vSCSI instead of NPIV), storage for that virtual machine may be migrated to the alternative storage access technology to free up additional fabric resources;
¶ 104: to rebalance the load across the fabrics, e.g., by migrating one or more virtual machines to a different fabric by selecting one or more virtual machines to be powered down, reconfigured to use a different fabric, and powered back up;
¶ 105: determine whether any virtual machine is capable of being migrated to an alternative fabric and/or storage technology); and

“attaching the storage volume to the migrated virtual machine”
(¶ 63: control the placement of virtual machines on one or more hosts attached to a storage fabric;
¶ 93: the deploy may attach the volume(s) with the alternative storage access technology based on the configuration setting).

Matzek additionally teaches/suggests:
each storage provider includes a fabric and a portion of a plurality of storage devices connected to the fabric, the fabric of each storage provider being connected to one or more host computers of a plurality of host computers”
(Fig. 2 and descriptions in ¶¶ 65–68); and

“the second host computer connected to the at least one common fabric”
(¶ 106: migrate one or more virtual machines to alternate fabric and/or storage technologies).

	Matzek does not teach “determining from a plurality of storage providers that an attachment of the storage volume to the virtual machine is possible, wherein each storage provider includes a fabric and a portion of a plurality of storage devices connected to the fabric ...” and
	“wherein determining that an attachment of the storage volume to the virtual machine is possible comprises finding at least one fabric that is common to a first host computer and a second host computer in the plurality of host computers.”

(B) Lee however teaches or suggests:
	“determining from a plurality of storage providers that an attachment of the storage volume to the virtual machine is possible, wherein each storage provider includes a fabric and a portion of a plurality of storage devices connected to the fabric ...”
(¶ 76: syntactic interoperability in a cloud service may mean interoperability between cloud service customers and cloud service providers and between cloud service providers, and portability may mean the migration of applications between the cloud service customers and the cloud service providers;
¶ 84: generate or update service description information by acquiring a cloud service description from at least one cloud service and parsing the acquired cloud service description;
¶¶ 85–86: “cloud service description” may denote a descriptor for identifying cloud services that are provided, and describing information about details of the interfaces, service names, resources, etc. of the cloud services;
determine whether one or more cloud services are interoperable with each other based on the cloud service associative relationship information and the converted schema data); and

“wherein determining that an attachment of the storage volume to the virtual machine is possible comprises finding at least one fabric that is common to a first host computer and a second host computer in the plurality of host computers”
(¶¶ 76, 85–86, and 97, see above exemplary descriptions;
the Examiner notes: the limitation of “one fabric that is common to a first host computer and a second host computer in the plurality of host computers” is interpreted as a candidate (second) fabric that uses the same storage access technology or protocol as the first fabric;
see Matzek, ¶ 104: to rebalance the load across the fabrics, e.g., by migrating one or more virtual machines to a different fabric).

Lee teaches cloud migration and interoperability and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with those of Matzek, with reasonable expectation of success, to validate the interoperability of the cloud (storage) services prior to migration.  The motivation or advantage to do so is to manage/minimize the cost and risk (of failure) of transferring a received cloud service from the current cloud service provider to another cloud service provider (see Lee, ¶¶ 5–8).

9.	Regarding claim 2, Matzek and Lee teach/suggests:
“wherein the fabric of each storage provider includes a plurality of ports; and
wherein determining that the attachment of the storage volume to the virtual machine is possible is based on the plurality of ports of each storage provider”
(Matzek, ¶ 20: fabric limits may be associated with both Fibre Channel-based SANs as well as other types of storage fabrics ... numbers of host ports per storage system;
¶ 102: more than one fabric may be used for a given host and storage system combination by configuring multiple ports;
Lee, ¶¶ 85–86: “cloud service description” may denote a descriptor for identifying cloud services that are provided, and describing information about details of the interfaces, service names, resources, etc. of the cloud services).

10.	Regarding claim 3, Matzek and Lee teach/suggest:
“if migration of the virtual machine is not permitted, sending an indication to a user interface that the storage volume cannot be attached to the virtual machine”
(Matzek, ¶¶ 30, 33 and 104, teaching virtual machine migration;
¶ 88, select one type of fabric or storage access technology only when another type of fabric or storage access technology is over capacity or otherwise unavailable;
Lee, ¶ 118: cloud service recommendation unit 230 may provide information about items and details of interoperable or data-portable cloud services to cloud services;
the Examiner notes: it would have been obvious to an ordinary artisan, in view of Matzek and Lee’s teachings, to provide feedback information or alert the user of lack of interoperability between cloud (storage) services and virtual machine host to allow user to take additional actions to optimize the performance (workload allocation) of the virtual machines across the fabric).

11.	Regarding claim 4, Matzek and Lee teach/suggest:
“wherein the storage volume is attachable as a virtual SCSI (vSCSI) volume;
further comprising determining that the second host computer connects to the fabric of one of the plurality of storage providers that can accept the vSCSI volume”
(Matzek, ¶ 57: migrating virtual machines from NPIV connections to vSCSI connections;
Lee, ¶ 97: The interoperability verification unit 400 may determine whether one or more cloud services are interoperable with each other).

12.	Regarding claim 5, Matzek and Lee teach/suggest:
“wherein the storage volume is attachable as a virtualized N_Port ID (NPIV) volume;
further comprising, prior to migrating the virtual machine to the second host computer, determining that the second host computer connects to the fabric of one of the plurality of storage providers that can accept the NPIV volume, and allocating a new virtual channel mapped to the fabric that can accept the NPIV volume”
(Matzek, ¶ 53: virtual server connects to a storage system in a SAN, e.g., using N_Port ID Virtualization (NPIV);
¶ 57: migrating virtual machines from NPIV connections to vSCSI connections;
¶ 66: one or more virtual Fibre Channel (VFC) adapters 78 may be created for access by a virtual machine 72, and it is through the VFC adapters 78 that a virtual machine 74 may effectively log in and connect to SAN 64 for accessing a storage device;
¶ 74: one or more virtual adapters may be added to the virtual machine, e.g., to create network and/or storage connectivity;
Lee, ¶ 97: The interoperability verification unit 400 may determine whether one or more cloud services are interoperable with each other); and

“wherein attaching the storage volume to the second host computer includes attaching the storage volume to the new virtual channel”
(Matzek, ¶ 66: through the VFC adapters ... a virtual machine may effectively log in and connect to SAN for accessing a storage device;
¶ 93: the deploy may attach the volume(s) with the alternative storage access technology based on the configuration setting).

13.	Regarding claim 6, Matzek teaches/suggests:
“wherein the new virtual channel conforms to a Fibre Channel”
(¶ 66: one or more virtual Fibre Channel (VFC) adapters 78 may be created for access by a virtual machine).

claim 7, Matzek and Lee teach/suggest:
“wherein migrating the virtual machine to the second host computer includes: determining a set of fabrics that are common to the plurality of host computers”
(Matzek, ¶¶ 30, 33 and 104, teaching virtual machine migration;
¶ 88: select one type of fabric or storage access technology only when another type of fabric or storage access technology is over capacity or otherwise unavailable;
¶ 89: determining whether a fabric and/or a combination incorporating a fabric is a candidate for placement of a virtual machine, and when scoring a candidate combination;
Lee, ¶ 97: The interoperability verification unit 400 may determine whether one or more cloud services are interoperable with each other); and

“selecting the second host computer from the plurality of host computers, the second host computer connecting to one fabric in the set of fabrics; and deploying the virtual machine to the second host computer”
(Matzek, ¶¶ 89, 102 and 104, teaching migrating one or more virtual machines to a different fabric;
claim 15: control placement of a virtual machine on a first host among the plurality of hosts ... based at least in part upon the determined fabric limit).


15.	Regarding claims 8–13, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above, and further including the following:

	Matzek and Lee teach/suggest:
“a plurality of storage devices”
(Matzek, Fig. 2: storage devices; ¶ 66;


“a plurality of storage providers, each storage provider including a fabric and a portion of the plurality of storage devices”
(Matzek, Fig. 1: storage fabrics; ¶ 42;
Lee, Fig. 2: cloud service providers); and

“a plurality of host computers including a first host computer and a second host computer, each host computer running a virtual IO server and one or more client virtual machines, including a first virtual machine, the virtual IO server being responsive to a storage connectivity group (SCG) running on one host computer of the plurality of host computers, the fabric of each storage provider being connected to one or more host computers of the plurality of host computers, wherein the SCG is configured to attach a storage volume to the first virtual machine”
(Matzek, Fig. 2: hosts, VMs, and VIOSs;
¶ 66: each host 62 includes a virtual machine manager or hypervisor 70 that manages one or more virtual machines (VMs) 72. One or more virtual input/output servers (VIOSs) 74 may also be supported in each host;
¶ 67: management of virtualized environment 60 may be provided by cloud/virtualization management software 82, which is coupled to SAN 64 as well as each host 62. In some embodiments, a hardware management console (HMC) may also be used).


16.	Regarding claims 14–19, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above.


Response to Arguments
17.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant’s arguments have not overcome the §103 rejections upon a closer reading of the previously cited reference(s).  Therefore, the rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	Neither Matzek nor Lee teaches or suggests “wherein determining that an attachment of the storage volume to the virtual machine is possible comprises finding at least one fabric that is common to a first host computer and a second host computer in the plurality of host computers”
b.	Neither Matzek nor Lee teaches or suggests “migrating the virtual machine from the first host computer on which the virtual machine is running to the second host computer ... the second host computer connected to the at least one common fabric.”

The Examiner disagrees:

As to (a), Lee teaches determine whether one or more cloud services are interoperable with each other based on common interfaces (protocols); and Matzek teaches rebalance the load across the fabrics, e.g., by migrating one or more virtual machines to a different fabric, in which the current and candidate fabrics both use a common or the same storage access technology or protocol.  Accordingly, the combined Matzek and Lee reasonably teaches or suggests “determining that an attachment of the storage volume to the virtual machine is possible comprises finding at least one fabric that is common [uses a common storage access technology] to a first host computer and a second host computer in the plurality of host computers.”




Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 26, 2021